Citation Nr: 1040508	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-20 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, including due to Agent Orange exposure.  

2.  Entitlement to service connection for pancreatic cancer, 
including due to Agent Orange exposure or as secondary to type II 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Dan Schechter





INTRODUCTION

The veteran served on active military duty from May 1966 to March 
1970.  He served in Vietnam from September 1967 to September 
1968.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This appeal has been advanced on the Board's docket pursuant to  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).



FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
type II diabetes mellitus developed in service or is otherwise 
causally related to service.

2.  The preponderance of the evidence is to the effect that type 
II diabetes mellitus developed after service due to an 
intercurrent cause or causes.  

3.  Type II diabetes mellitus has  not been shown to have been 
present within the first post-service year.

4.  The preponderance of the evidence is against a finding that 
pancreatic cancer developed in service or is otherwise causally 
related to service.

5.  The preponderance of the evidence is to the effect that 
pancreatic cancer developed after service due to an intercurrent 
cause or causes.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes 
mellitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2010).

2.  The criteria for service connection for pancreatic cancer are 
not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Supplemental Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC).  Additionally, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the 
claims for service connection for type II diabetes mellitus and 
pancreatic cancer adjudicated herein.  A VCAA notice letters were 
sent in January 2007 and July 2007, prior to the RO's initial 
adjudication of the claim in November 2007.  These VCAA letters 
and additional development letters collectively informed the 
Veteran of the notice and duty-to-assist provisions of the VCAA, 
of the bases of review, and of the information and evidence 
necessary to substantiate the claim.  He was also told by these 
letters that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connected benefits, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  The Veteran was afforded a Dingess-type notice in the 
afforded VCAA letters.  To whatever extent such Dingess-type 
notice may have been deficient in this case, such deficiency 
would be harmless and moot, because the claims are herein denied.

The VCAA and other development letters also requested that the 
Veteran advise of any VA and private medical sources of evidence 
pertinent to his claims, and that he provide necessary 
authorization to obtain those records.  They also requested 
evidence and information about treatment after service, in 
support of the claims.  The Veteran did inform of VA treatment, 
and these records were requested and obtained for association 
with the claims file.  Service treatment and examination records 
were also associated with the claims file.  

The Veteran was appropriately informed, including by the appealed 
rating decision,  the SOC, and the SSOCs, of records obtained, 
and, by implication, of records not obtained.  He was also 
adequately informed of the importance of obtaining all relevant 
records, and of his ultimate responsibility to see that records 
are obtained in furtherance of his claims.

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service connection 
in which there was a pertinent event, injury, or disease in 
service; there is evidence of current disability; the medical 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim; and the veteran indicates that the 
claimed disability or symptoms may be associated with service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran was afforded a VA examination in July 2007, and two 
opinions were obtained from the Veterans Health Administration 
(VHA)  in 2010.  The Board finds that this VA examination for 
compensation purposes, taken together with the second of these 
VHA opinions and the balance of the evidence of record, including 
VA treatment records, are adequate for the Board's adjudication 
of the appealed claims.  See 38 C.F.R. §§ 4.1, 4.2; Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007) (stating that once VA 
undertakes the effort to provide an examination when developing a 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided).  The Board accordingly 
concludes that there remains no unaddressed question of fact that 
requires resolution by any further VA examination.  Hence, based 
on satisfactory development and adequacy of the VA examinations 
already obtained, the Board finds that no further VA examination 
is required prior to the Board's adjudication of the appealed 
claims.  38 C.F.R. § 3.159(c)(4); McLendon.  

While additional opinion letters and statements by the Veteran 
were submitted subsequent to the most recent SSOC in October 
2008, the Board finds that these, to the extent cognizable to 
support the claims and pertinent to the claims, were merely 
redundant of prior opinion letters (by the same medical 
practitioner) already previously submitted.  Thus, no remand for 
readjudication is required.

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim adjudicated herein. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  Neither 
the Veteran nor his representative has presented any avenues of 
evidentiary development which the RO has not pursued by query.  
Hence, the case presents no reasonable possibility that 
additional evidentiary requests would further the claim being 
decided herein.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.

The Veteran has addressed his claim by written statements.  There 
has been no expressed indication that the Veteran desires a 
further opportunity to address his claim adjudicated herein.

In summary, in this case, with regard to the service connection 
claims herein adjudicated, the Board finds that any error in 
notice and development assistance cannot "reasonably affect the 
outcome of the case," and hence will not affect "the essential 
fairness of the [adjudication]" for the service connection claim 
at issue on appeal.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The Veteran was duly afforded the opportunity to produce 
additional evidence to support his claims.  Thus, the Board 
determines that the evidentiary record is adequate, and the only 
significant medical questions remaining pertaining to the claims 
for service connection for type II diabetes mellitus and 
pancreatic cancer were in this case, based on development already 
undertaken, the responsibility of the Veteran.  See 38 C.F.R. 
§ 3.303.

In view of the foregoing, the Board finds that all notification 
and development actions needed to render a decision on the 
Veteran's claims on appeal herein adjudicated have been 
accomplished.

II.  Claims for Service Connection for Type II Diabetes Mellitus
and Pancreatic Cancer

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010).

To establish service connection for a disability, a claimant must 
submit (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain diseases, such as arthritis, may be subject to service 
connection based on presumed incurrence in service if manifested 
to a compensable degree within one year subsequent to service.  
38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pertinent VA law and regulations provide that a veteran who 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to a herbicide 
agent (e.g., Agent Orange). 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii). Furthermore, those diseases that are listed at 
38 C.F.R. § 3.309(e) shall be presumptively service connected if 
there are circumstances establishing herbicide agent exposure 
during active military service, even though there is no record of 
such disease during service. Generally, the regulation applies 
where an enumerated disease becomes manifest to a degree of 10 
percent or more at any time after service, with the exception 
that peripheral neuropathy must manifest to a degree of 10 
percent or more within one year after the last date on which a 
veteran was exposed to an herbicide agent during active service.  
38 C.F.R. § 3.307(a)(6)(ii). 

The above presumption may be rebutted by affirmative evidence, 
based on sound medical reasoning, that a cause other than the 
Agent Orange exposure (i.e., an intercurrent cause) resulted in 
the claimed disease.  38 C.F.R. §  3.307(d).  The Veteran's type 
II diabetes mellitus is one of those diseases for which a 
presumption of service connection based on herbicide agent 
exposure is applicable, but the Veteran's periampullary or 
pancreatic adenocarcinoma is not.  Id.  His service in Vietnam 
during the Vietnam Era is established by service records.  

The provisions for presumptive service connection based on 
herbicide agent exposure do not preclude a claimant from 
establishing service connection with proof of actual direct 
causation where presumptive service connection is not available, 
on the basis that exposure to Agent Orange led to the development 
of the claimed disability after service.  See Combee v. Brown, 
34 F.3d 1039, 1044 (Fed. Cir. 1994).

The Veteran has claimed entitlement to service connection for 
type II diabetes and for pancreatic cancer on the basis of 
presumption based on Agent Orange exposure in Vietnam.  He has 
also claimed entitlement to service connection for pancreatic 
cancer on the theory that his type II diabetes caused or 
substantially contributed to onset of that cancer.  There were 
several medical opinions of record purporting to answer medical 
questions underlying these theories of entitlement, but these 
medical opinions are in conflict both as to recognized underlying 
medical facts and as to medical knowledge and medical opinions to 
be derived from the facts in this case.

Accordingly, to resolve the above inconsistencies, the Board, in 
July 2010,obtained a VHA medical expert report and opinion by a 
VA endocrinologist, Dr. A., which report appears to be the most 
thorough of those received to date and the most consistent with 
the actual medical facts presented in the claims file, as well as 
the best reasoned based on current medical knowledge.  The Board 
accordingly herein substantially relies on this opinion in this 
decision, and also substantially relies on the conclusions of Dr. 
A regarding the mistaken findings or conclusions of past medical 
reviewers and their prior opinions of record.  

Dr. A noted that the Veteran has both type II diabetes mellitus 
and stage III periampullary or pancreatic adenocarcinoma.  Dr. A 
also noted the Veteran's history of service in Vietnam in the 
Vietnam Era as an aircraft mechanic.  He observed that the 
Veteran was diagnosed with his adenocarcinoma in August 2006 
following presenting symptoms leading to studies revealing of the 
periampullary mass.  The adenocarcinoma was removed by Wipple 
procedure in November 2006, inclusive of removal of the head of 
the pancreas.  The pathology report revealed that the cancer had 
"very focally" invaded the pancreas, extending into 
peripancreatic soft tissue.  However, Dr. A noted that the 
precise origin of the cancer is uncertain.  

Dr. A observed that the Veteran was diagnosed with type II 
diabetes mellitus in 2007, with the diabetes mellitus persistent 
and the Veteran receiving ongoing medical management of the 
diabetes.  Dr. A reviewed treatment records dated in 2006 prior 
to the November 2006 Wipple procedure, specifically observing 
obtained data on weight and body-mass-index (BMI), glycated Hgb, 
and blood glucose readings.  The physician further noted that 
past medical records documented neuropathic symptoms dating back 
to the 1990s, with neurology consultation in 2000 at Denver 
Health Medical Center, including MRIs and nerve conduction 
studies, showing results consistent with cervical and lumbar disc 
disease.  A review of records dating to 2006, including a 
neurology consultation in October 2006 with findings of distal 
symmetric polyneuropathy of unknown  etiology, led Dr. A to 
conclude that the greater likelihood in this case is that the 
Veteran had neuropathy due to cervical and lumbar disc disease as 
well as from a distal symmetric polyneuropathy.  

Dr. A then noted that the identified possible risk factors for 
developing diabetes mellitus in this case were: the November 2006 
Wipple resection, exposure to Agent Orange in Vietnam, advancing 
age, and an elevated BMI pre-operatively.  

Dr. A concluded that the more likely cause of the Veteran's 
diabetes mellitus was the Wipple procedure in the setting of pre-
operative abnormal glucose metabolism.  Dr. A characterized this 
pre-operative abnormal glucose metabolism as "pre-diabetes".   
Noting that the circumstances of blood glucose readings prior in 
treatment records dated prior to the Wipple procedure did not 
inform of the circumstances of the blood draw (whether fasting, 
etc.), Dr. A concluded that criteria for a diagnosis of diabetes, 
as opposed to pre-diabetes, had not been met prior to the Whipple 
procedure.  Those noted four diagnostic criteria for diabetes 
mellitus were: fasting glucose readings of 126mg% or greater, 
non-fasting glucose readings of 200 mg% or greater in the 
presence of symptoms of hyperglycemia, glucose readings of 200 
mg% at two hours on a 75 gram oral glucose tolerance test, or a 
glycated hemoglobin of 6.5% or greater.  Dr. A noted that none of 
these criteria were shown by medical records to have been met 
prior to the Wipple procedure.  

However, Dr. A noted that the Veteran had elevated risk of 
diabetes prior to the Wipple procedure, and found, based on prior 
diagnosed distal symmetric polyneuropathy which was often 
associated with impaired glucose tolerance, and based on some 
elevated random glucose readings documented prior to the 
procedure, that it is more likely than not that the Veteran had 
impaired glucose tolerance (ITG) or impaired fasting glucose 
(IFG) prior to the Whipple procedure.  The presence of either ITG 
or IFG, Dr. A noted, is synonymous with "pre-diabetes".  As 
noted supra, Dr. A accordingly concluded that it is more likely 
than not that the Veteran had pre-diabetes prior to the Whipple 
procedure.  Dr. A then concluded that it is more likely than not 
that the Whipple procedure caused the Veteran's diabetes mellitus 
to develop from the pre-operative pre-diabetes.   

Dr. A then addressed the question of etiology of the Veteran's 
periampullary (pancreatic) cancer.  Noting that many cancers 
occur with increased frequency in diabetic patients, but that 
such an association does not imply causality, Dr. A also observed 
that pancreatic cancer occurred with twice average frequently in 
diabetics, particularly in those with recent-onset diabetes.  Dr. 
A noted that such increased frequency of pancreatic cancer among 
diabetics may be due to common risk factors of the two diseases, 
including obesity, aging, insulin resistance, and low physical 
activity.  Dr. A averred that the hyperglycemia from diabetes was 
unlikely to cause cancer, basing this conclusion on medical 
community conclusions, including a review of the issue by a joint 
panel of the American Diabetes Association and the American 
Cancer Society.  Dr. A opined that, because the Veteran did not 
have diabetes prior to the Wipple procedure and because it is 
unclear whether diabetes causes periampullary cancer, it is less 
than likely that the Veteran's diabetes or pre-diabetes caused 
his periampullary cancer.  

Reviewing the past medical opinions, Dr. A noted that Dr. J's 
September 2008 opinion was based on the following suppositions: 
"[I]f a patient is diabetic prior to  the Whipple [procedure], 
it is likely that his diabetes will worsen after the procedure.  
However, if a patient is not diabetic prior to the Whipple 
[procedure], the chance of the Whipple causing diabetes is not 
likely."  Dr. A explained that these were false suppositions  
for two reasons.  First, because in some patients a periampullary 
cancer will raise glucose levels and in these patients the 
Whipple procedure will improve or eliminate the diabetes, thus 
invalidating Dr. J's first supposition.  Second, as Dr. A had 
discussed, in cases where the patient is pre-diabetic the Whipple 
procedure will "push them over the edge" into diabetes, thus 
invalidating the second supposition.  Dr. J in her September 2008  
letter opined that the Veteran had early onset of diabetes prior 
to the Whipple procedure, and thus the cancer or Whipple 
procedure did not cause the diabetes.  However, Dr. A discounted 
thus opinion by noting, as discussed supra, that the Veteran in 
fact did not meet the diagnostic criteria for diabetes mellitus 
prior to the Whipple procedure.  Dr. J. notably submitted other 
opinion letters, including most recently in August 2010.  
However, these letters did not provide medical opinions regarding 
etiology of the Veteran's diabetes mellitus distinct from the 
opinion she had provided in September 2008.  

Dr. A also reviewed the 2010 VHA medical opinion of Dr. H, noting 
that Dr. H based his opinion on the supposition that the 
Veteran's diabetes was present years earlier than the diagnosis 
of cancer.  However, Dr. A noted that this was not the case, and 
hence the opinion of Dr. H is not applicable.  

Dr. A reviewed the March 2010 opinion of Dr. S, noting that she 
had failed to provide any discussion or analysis or to note any 
relevant glucose readings, to support her opinion that it was at 
least as likely as not that the Veteran's diabetes mellitus was 
due to Agent Orange exposure.  The Board notes that an adequate 
examination must support its conclusion with an analysis that can 
be weighed against contrary opinions.  Stefl v. Nicholson, 21 
Vet. App. 120, 124-25 (2007).  A medical opinion that contains 
only data and conclusions cannot be accorded any weight, and 
hence is not a cognizable medical opinion.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).  Thus, in the absence of any 
supporting analysis, the Board can accord no weight to the March 
2010 opinion of Dr. S.

Reviewing the balance of the record, the Board notes that the 
Veteran's medical history is consistent with that assessed by Dr. 
A in his July 2010 opinion letter, and the Board finds his 
analysis to be well-reasoned and well-supported by those 
underlying medical facts.  The findings and conclusions of Dr. A 
are also reasonably consistent with those of the VA examiner in 
July 2007, to the effect that the Veteran was not shown to be 
diabetic prior to the Whipple procedure, but that he became 
diabetic following that procedure, with the onset of diabetes 
mellitus most likely causally related to that procedure.  As 
discussed supra, as Dr. A pointed out in that letter, the other 
medical professionals proffering opinions in this case did not 
similarly support those opinions with reasoned argument 
accurately based upon, and applicable to, the medical facts 
presented, or based upon the correct state of current medical 
knowledge, including as delineated by Dr. A and accepted, based 
upon his credibility in a well-reasoned medical analysis, by the 
Board in this case.  

Accordingly, the Board finds that the preponderance of cognizable 
and credible evidence in this case supports the medial opinions 
of Dr. A to the effect that the Veteran had pre-diabetes prior to 
the November 2006 Whipple procedure, that procedure pushed the 
condition into type II diabetes; and that the Veteran's type II 
diabetes, having developed after the Wipple procedure, did not 
cause the periampullary cancer for which the Veteran underwent 
that procedure.  

A remaining question in this case, as addressed by the Veteran's 
representative in the September 2010 Informal Hearing 
Presentation, was whether, if pre-diabetes was present prior to 
the Whipple procedure, this pre-diabetes was due to Agent Orange 
exposure in Vietnam.  As Dr. A accurately noted, such a question, 
dealing significantly with legislated presumptions of causation, 
is ultimately a legal question and not a medical one.  Dr. A made 
it clear that pre-diabetes is not type II diabetes mellitus, 
because it does not meet the diagnostic criteria for that 
disorder.  Hence, pre-diabetes cannot be presumptively service 
connected based on Agent Orange exposure, since it is not among 
the listed conditions for which the presumption is established.  
38 C.F.R. § 3.309(e).  It is true that the Veteran may have 
supported his claim by presenting medical opinion evidence that 
his pre-diabetes was caused by Agent Orange exposure.  See 
Combee, supra.  However, he has not done so.  Accordingly, the 
Board must conclude that service connection for pre-diabetes 
(even assuming it to be a disability) on the basis of Agent 
Orange exposure is not warranted in this case, on either a direct 
or presumptive basis.   38 C.F.R. §§ 3.307, 3.309.  

The Veteran's diabetes has been causally linked to his 
periampullary cancer and treatment by Whipple procedure in 
November 2006, including particularly by the medical opinion of 
Dr. A, as discussed supra.  Contrary medical opinions have been 
effectively discounted in this case, also as discussed supra, as 
being inapplicable to the facts of this case or unsupported 
either by current medical knowledge or by the absence of any 
provided analysis.  Because of the cognizable and herein-judged 
highly credible opinion by Dr. A identifying intercurrent causes 
(i.e., the Whipple procedure in the presence of pre-diabetes with 
an age and weight (BMI) which predisposed the patient) which 
more-likely-than-not caused the Veteran's type II diabetes 
mellitus, the presumption of service connection for type II 
diabetes mellitus based on Agent Orange exposure is rebutted.  
38 C.F.R. § 3.307 (d).  

The Veteran's diagnosed periampullary or pancreatic 
adenocarcinoma, while noted to be of unknown etiology, is 
nonetheless not among the diseases recognized as presumptively 
service connected based on Agent Orange exposure.  38 C.F.R. 
§ 3.309(e).  According, service connection for pancreatic cancer 
on that presumptive basis cannot be granted.  

The Veteran may have also supported his claim for service 
connection for pancreatic cancer by presenting medical opinion 
evidence that his pancreatic cancer was caused by his Agent 
Orange exposure in Vietnam.  Combee.  However, no cognizable 
medical opinion evidence based on the facts of this case has been 
presented to support such causal links, and hence service 
connection cannot be granted on that basis.  

The Veteran has also presented no evidence, and none is otherwise 
of record, to support his claim on any basis other than the 
alleged Agent Orange/herbicide exposure theory, i.e., there has 
been no proffer regarding any direct causal link between service 
and his claimed type II diabetes mellitus and pancreatic cancer.   
Thus, the preponderance of the evidence is against these claims 
on a direct basis.  38 C.F.R. § 3.303.  Because these diseases 
were first diagnosed decades after service, service connection on 
a first-year-post-service presumptive basis is also not for 
application.   38 C.F.R. §§ 3.307, 3.309.  

Because service connection for type II diabetes mellitus is 
herein denied, service connection for pancreatic cancer as 
secondary to type II diabetes mellitus must be denied as a matter 
of law, because service-connection cannot be afforded based on 
being  secondary to a disability that is not itself service 
connected.  38 C.F.R. § 3.310.  


ORDER

Service connection for type II diabetes mellitus is denied.  

Service connection for pancreatic cancer is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


